Citation Nr: 1612689	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-22 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a left elbow disorder.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his grandson



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1965 to June 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In April 2013, the Veteran, his spouse, and his grandson presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

In January 2015 and August 2015, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  


FINDING OF FACT

The Veteran's current left hip and left elbow disorders did not manifest in service and are not related to any event or incident of his active service, to include his confirmed parachute jumps, from June 1965 to June 1967.




CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A left elbow disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In this case, for the service connections issues on appeal, the duty to notify was satisfied by a notice letter sent to the Veteran in July 2011.  Moreover, with regard to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued VCAA notice in July 2011 prior to the October 2011 rating decision on appeal.  Thus, there is no timing error.   

Accordingly, the Veteran has received all required notice in this case for the service connection issues on appeal, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  There has been no allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA outpatient treatment records, private medical evidence as authorized by the Veteran, and VA examinations.  For his part, the Veteran has submitted personal statements, hearing testimony, argument from his representative, and additional private medical evidence.  The Veteran has not identified any additional, outstanding evidence that is relevant to his service connection claims being decided herein.  

The Veteran was also afforded VA examinations and opinions in August 2011, April 2015, and October 2015, to determine the etiology of his left hip and left elbow disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As will be discussed below, the October 2015 addendum opinion in particular was thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  The October 2015 VA addendum opinion also considered the Veteran's lay assertions.  As such, there is no basis for any further VA examination or opinion as to the left hip or left elbow issues on appeal.  

With regard to the April 2013 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the April 2013 hearing, the Veterans Law Judge, the Veteran, and his witnesses outlined the service connection issues on appeal and engaged in a discussion as to substantiation of those claims.  The Veteran's in-service and post-service history for his left hip and left elbow disorders was elicited in specific detail.  The Veteran provided argument as to why he believed his left hip and left elbow disorders should be service-connected.  Potential favorable outstanding medical evidence was discussed, including VA and private treatment records.  The Veteran has actual knowledge of what evidence is necessary to substantiate his service connection claims.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary by either the Veteran or his representative.  

With regard to the previous January 2015 and August 2015 Board remands, the Board finds that the RO/AMC substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to substantial compliance with the remand orders, but not strict compliance).  Specifically, pursuant to the Board remands, the RO/AMC afforded the Veteran VA examinations and addendum opinions to determine the etiology of his current left hip and left elbow disorders.  As such, the RO/AMC has substantially complied with the Board's instructions.  

Accordingly, the Board is satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the service connection issues on appeal.   


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" such as arthritis shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  However, in the present case, with regard to the Veteran's left hip and left elbow disorders, there is no evidence or allegation of an enumerated "chronic disease" such as arthritis either in-service or post-service.  See 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  Thus, at the outset, the Board finds that an analysis under 38 C.F.R. § 3.303(b) for an enumerated "chronic disease" such as arthritis is not warranted.  It follows that the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service under 38 C.F.R. § 3.303(b) do not apply here.  Id. at 1338-39.  

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Federal Circuit Court has held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39.

The nexus element may be fulfilled by competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran claims that his left hip and left elbow problems began during service in 1966 and 1967.  He believes his left hip and left elbow disorders were incurred during service due to his participation in approximately 30 parachute jumps with a heavy load.  He undertook these parachute jumps as part of his training with the 82nd Airborne Division.  He states that his left hip and left elbow jammed repeatedly during service during the parachute jumps, but he did not seek in-service medical treatment because this was discouraged.  He also says he did not complain at separation in 1967 because he was simply glad to get out of active duty.  Post-service, he worked in a cattle feed yard, but did not notice left hip pain as long as he did not sit for a prolonged period of time.  He describes his left hip as "temperamental."  He says his left elbow did not bother him much when he was younger, but has recently worsened.  He takes a few pain pills when his left hip and left elbow hurts, but aside from physical therapy around 2008 for the left hip, he denies any ongoing treatment for either disorder.  See June 2011 claim; July 2011 Veteran's statement; August 2012 VA Form 9; April 2013 Travel Board hearing testimony at pages 20-33, 33-40. 

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a left hip disorder or left elbow disorder.    

As mentioned above, the first and perhaps most fundamental requirement for any service-connection claim is proof the veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, the Veteran has been diagnosed with left hip bursitis, based on findings of limitation of left hip flexion with pain on movement.  In addition, the Veteran has been diagnosed with left elbow tendonitis, based on findings of limitation of left elbow extension.  His X-rays for both the left hip and left elbow were normal.  See August 2011 VA examination; April 2015 VA examination.  In any event, the evidence clearly reveals current left hip and left elbow disabilities for the Veteran.  The remaining is whether either the left hip or left elbow disorder manifested in service or is otherwise related thereto.

With regard to in-service evidence, STRs dated from 1965 to 1967 are negative for any complaints, treatment, or diagnosis of a left hip disorder or a left elbow disorder.  At his May 1967 Report of Medical History at separation, the Veteran denied any history of swollen or painful joints or arthritis or painful or trick elbow.  Moreover, upon examination, his lower extremities and upper extremities were normal.  However, his reported history of 30 parachute jumps as part of his military occupational specialty (MOS) duties as light weapons infantryman appears credible and consistent with the places, types, and circumstances of the Veteran's service in the 82nd Airborne.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  His DD Form 214 confirms he completed basic airborne training and received his parachute badge.  

Post-service, the Board has considered whether the Veteran has had frequent or persistent symptoms of left hip or left elbow pain or discomfort continuing after his separation from service in 1967.  The Veteran states that post-service, he did not notice left hip pain as long as he did not sit for a prolonged period of time.  He describes his left hip as "temperamental."  For his left elbow, he says this condition has worsened over the years.  The Veteran reports his first treatment for his left hip and left elbow to be in the 2000s.  In any event, the Veteran is competent to report observable left hip and left elbow pain symptoms.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  However, the clinical evidence of record clearly documents no frequent or persistent symptoms or complaints of left hip or left elbow pain or discomfort for many decades after the Veteran's military service.  If it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In particular, the following evidence reveals no left hip or left elbow symptoms or complaints for many years after service:

A 1970 Nebraska Methodist Hospital history and physical examination, dated only three years after separation from service, noted no history of muscle disease for the  Veteran.  Upon examination, there was full range of motion for all extremities.  The Veteran reported no musculoskeletal complaints to the physician at that time, except for the fracture of a clavicle several years before.
  
A March 1980 Nebraska Methodist Hospital report demonstrated that range of motion was good in all the Veteran's lower and upper extremities. 

Various private treatment records dated in the 1970s, 1980s, 1990s, and 2000s revealed no complaints for the left hip or left elbow, but yet the Veteran complained about and was treated for a variety of other medical conditions, including low back pain.  

A January 2005 Brown County Clinic treatment report documented full range of motion for both legs and both arms.  
 
November 2010 and July 2011 Ainsworth Family Clinic records showed a normal musculoskeletal exam for the Veteran.  

In a December 2010 Nebraska Heart Institute report, the Veteran specifically denied any history of muscle or joint pain or disease.
  
In a February 2011 VA primary care note, the Veteran denied having any muscle aches.  An examination of all upper and lower extremities at that time was also normal.  

With regard to post-service left hip and left elbow pain, the Board must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  In this regard, the Veteran's statements in the medical evidence above, made for the purpose of medical diagnosis or treatment, are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  

That is, if the Veteran was having frequent or persistent left hip / left elbow pain or other left hip / left elbow symptoms subsequent to his parachute jumps during service from 1965 to 1967, common sense dictates it is highly unlikely he would fail to mention his left hip / left elbow pain on numerous occasions throughout the post-service years.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In summary, his failure to report any complaints of a left hip disorder or left elbow disorder at numerous, earlier instances of medical treatment, including orthopedic treatment, is persuasive evidence that he was not then experiencing any left hip or left elbow problems, for many decades post-service.  

With regard to a nexus, there is probative medical evidence of record that clearly weighs against a relationship between the Veteran's present left hip bursitis and left elbow tendonitis and his period of military service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  

Specifically, the Veteran was afforded a VA examination in August 2011.  The VA examiner noted the Veteran had left hip bursitis for many years and left elbow tendonitis for the past five years.  The VA examiner opined the Veteran's left hip and left elbow disorders were less likely related to service.  The VA examiner reasoned there are essentially no in-service or post-service medical records at all showing left hip or left elbow treatment other than the Veteran's lay complaints.  X-ray results for the left hip and left elbow dated in August 2011 also turned out to be normal.  However, subsequent to this August 2011 VA examination, the Board remanded the appeal for further development, because the VA examiner failed to consider the Veteran's history of in-service parachute jumps as they relate to any current left hip or left elbow disability.  

Similarly, a subsequent April 2015 VA examiner came to the same negative conclusion regarding service connection for left hip and left elbow disorders based on the lack of treatment both in-service and post-service as the only rationale.  However, the absence of in-service treatment is not in and of itself fatal to a claim for service connection, but rather is just one factor for consideration.  Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Thus, both the August 2011 and April 2015 VA examinations and opinions are flawed; and as such are entitled to only limited probative value against the service connection claims.

But most importantly, a VA addendum opinion was proffered in October 2015.  The VA examiner re-reviewed the Veteran's STR's and post-service medical evidence showing no complaints or treatment for a left hip or left elbow disorder.  However, this time, the VA examiner did take note of and acknowledge the Veteran's reports of prior parachute jumps with the noted reports of jamming his elbow and hip.  Despite this acknowledgement, re-review of the records both from service and currently revealed there are no ongoing clinical notations of a prior chronic ongoing left elbow tendonitis or left hip bursitis.  Also, there were no ongoing records following service noting either of these conditions.  But most significantly, the VA examiner commented that current CPRS notes were reviewed with no ongoing current treatment such as prior injections or braces for the left hip bursitis and left elbow tendonitis, "which would generally be a treatment for these conditions."  Therefore, the prior opinion given by the VA examiner remains unchanged for both the left elbow tendonitis and left hip bursitis, which are less likely as not related to or aggravated by his military service.  

The October 2015 VA opinion, in particular, was thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record.  In making this determination, the October 2015 VA examiner also considered the Veteran's lay assertions regarding the onset of his left hips and left elbow disorders.  See again Dalton, 21 Vet. App. at 39-40.  Importantly, the Veteran has not submitted any contrary medical opinion of record with regard to his left hip or left elbow.  The October 2015 VA opinion weighs heavily against the service connection claims.   

With regard to lay evidence of a nexus of current left hip bursitis and left elbow tendonitis to the Veteran's active service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of left hip and left elbow pain during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, neither the Veteran nor his representative has medical training or expertise for offering a medical nexus opinion as to bursitis or tendonitis.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  That is, as to the Veteran's lay assertions with regard to nexus, he does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  The Veteran has never indicated that any medical professional offered a nexus opinion for either his left hip or left elbow. 

Furthermore, the Veteran's lay assertions in the present case are outweighed by the clinical findings of the October 2014 VA examiner, who determined that the Veteran's current left hip bursitis and left elbow tendonitis did not originate during service.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  In this case, the October 2015 VA examiner reviewed and considered the evidence of record, including the Veteran's lay statements and description of his parachute jumps, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claims for left hip and left elbow disabilities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left hip disorder is denied.  

Service connection for a left elbow disorder is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


